Order entered November 23, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-00938-CV

                   IN RE: JAMES ALAN BARNES, ET AL

               On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-16-15204

                                    ORDER
                Before Justices Molberg, Pedersen, III, and Garcia

      Based on the Court’s opinion of this date, we CONDITIONALLY

GRANT relators’ petition for writ of mandamus. We ORDER the trial court to

issue forthwith a written ruling vacating its September 20, 2022 Orders Denying

Plaintiffs’ Motion to Quash Depositions on Written Questions to Thelma Lopez-

Lira, M.D., Burton A. Kittay, Rani Pediatrics, and Bowen Counselling Solutions,

PLLC—which together denied Relators’ motions to quash and ordered disclosure

of the health records of Relators E.B. and Mirtha Barnes to Real Party in Interest

Richardson Motorsports, LLC (RPI), a defendant in the proceedings below. We

also VACATE the portion of our September 23, 2022 order that granted Relators’
Emergency Motion for Temporary Stay of Proceedings to the extent the motion

sought a stay of the trial court’s September 22, 2022 orders referenced above. We

further ORDER the trial court to file with this Court, within ten days of the

Court’s opinion and order of this date, a certified copy of its order or orders

evidencing such compliance. Should the trial court fail to comply with this order,

the writ will issue.



                                            /s/   KEN MOLBERG
                                                  JUSTICE